 228DECISIONSOF NATIONALLABOR RELATIONS BOARDRCA OMS,Inc. (Greenland)andInternational Broth-erhood ofElectricalWorkers, AFL-CIO, Local1547,Petitioner.Case 19-RC-6366March 6, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer Dale C.Perman. The Employer and Petitioner have filedbriefs in support of their respective positions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:Operation and Maintenance Service, Inc., is asubsidiary of RCA Corporation and is a Delawarecorporation which annually receives revenues andmakes purchases in excess of $50,000 across statelines.The parties stipulated that the Employer isengaged in commerce within the meaning of the Act.The Petitioner seeks to represent certain employeesof the Employer at five Distant Early Warning1Benz v Compama Naviera Hddago,S A, 353 U S 138(DEW line) sites located in Greenland. The Employ-ermoved that the petition be dismissed on theground that the Board does not have jurisdictionover employers doing business in Greenland.Greenland is a Danish possession governed as aDanish county. The Employer, pursuant to a UnitedStates Government contract, operates the DEW linein Alaska, Canada, and Greenland. The DEW line isa system of radar stations and a communicationsnetwork that feeds information directly back toNORAD headquarters in Colorado Springs, Colora-do.The employees in Alaska and Canada are presentlyorganized pursuant to United States and Canadianlaw, respectively.The employees in the Danishsegment are unorganized. DEW line employees arerequired to have a United States Governmentsecurity clearance, are hired in the United States andpaid from the United States, and upon completion oftheir jobs are returned to their original hiringlocation in the United States.Under all the relevant circumstances, particularlythe fact that Greenland is a possession of Denmarkand governed as a county of that country, weconclude that Greenland does not come within thejurisdiction of the Act.' Accordingly, we shall granttheEmployer'smotion and dismiss the petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.202 NLRB No. 42